—Judgment, Supreme Court, New York County (Edward Sheridan, J.), rendered August 5, 1993, convicting defendant, after a jury trial, of robbery in the third degree and grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years, and 2 to 4 years, respectively, unanimously affirmed.
Defendant’s claim that the jury’s verdict should not have been accepted without inquiry when a juror showed great reluctance to enter the courtroom for the rendition of the *293verdict is unpreserved as a matter of law (see, People v Albert, 85 NY2d 851, affg 206 AD2d 320), and we decline to review it in the interest of justice. Were we to review it, we would find that nothing in the juror’s behavior suggested duress. Nothing more was required after the court polled each juror to determine if the guilty verdict was unanimous and the juror in question responded twice that he had voted to convict (see, People v Maddox, 139 AD2d 597, 598, lv denied 72 NY2d 862; compare, People v Pickett, 61 NY2d 773). Concur — Ellerin, J. P., Ross, Nardelli, Williams and Mazzarelli, JJ.